34 F.3d 1070
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Walter Adrain McCULLOUGH, Appellant,v.Kelly SMALLRIDGE, Craighead County Probation Officer;  BrettChaffin, Officer, Jonesboro Police Department,Jonesboro, Arkansas, Appellees.
No. 94-1835.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 12, 1994.Filed:  August 31, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
In this 42 U.S.C. Sec. 1983 action, Arkansas inmate Walter Adrain McCullough appeals from a final order entered in the District Court for the Eastern District of Arkansas1 granting judgment in favor of defendants, following an evidentiary hearing.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact requiring reversal appears and that an opinion would lack precedential value.  Thus, the judgment of the district court is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable John F. Forster, Jr. United States Magistrate Judge for the Eastern District of Arkansas